
	
		I
		111th CONGRESS
		1st Session
		H. R. 927
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2009
			Mr. Stupak (for
			 himself and Mr. Berry) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to expand
		  satellite carriage of local television signals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Satellite Consumers' Right to Local
			 Channels Act.
		2.Satellite carriage of
			 all local television signals in all local markets required
			(a)In
			 general
				(1)National
			 Local-to-localSection
			 338(a)(1) of the Communications Act of 1934 (47 U.S.C. 338(a)(1)) is amended by
			 striking within that local market and inserting within
			 any local market.
				(2)Conforming
			 amendmentSection 338(a) of
			 such Act (47 U.S.C. 338(a)) is amended by striking (3)
			 Effective
			 date.— and all that follows through
			 2002..
				(b)Effective
			 DateThe amendments made by subsection (a) shall be effective on
			 the date that is 1 year after the date of enactment of this Act.
			(c)Report
			 Required
				(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Federal Communications Commission shall submit to the Committee
			 on Energy & Commerce of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report describing the
			 progress of satellite carriers in implementing the requirements of the
			 amendment made by subsection (a)(1).
				(2)Report
			 requirement durationThe report required under paragraph (1)
			 shall be submitted every 6 months until the Federal Communications Commission
			 has determined that all satellite carriers comply with the provisions made by
			 the amendments in subsection (a).
				
